Citation Nr: 0713662	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  

In April 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
In May 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

Hearing loss and tinnitus were not shown during the veteran's 
active service or for many years thereafter and the most 
probative evidence indicates that the veteran's current 
hearing loss and tinnitus are not causally related to his 
active service or any incident therein.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in active 
service, nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a March 2003 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
identify additional evidence in support of his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the March 2003 letter did not specifically include the 
additional elements delineated in Dingess/Hartman, the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dunlap v. Nicholson, Vet. App. 
No. 03-0320 (March, 23, 2007) (With respect to notice errors, 
the burden is generally on the claimant to assert with 
specificity how she or he was prejudiced by any notification 
error).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's available service medical records 
are on file.  The RO has contacted the National Personnel 
Records Center (NPRC) and requested additional service 
medical records.  In March 2003, however, the NPRC 
unambiguously advised the RO that no additional records were 
available, nor could records be constructed from alternative 
sources, such as reports from the Surgeon General's Office.  
The Board finds that, based on the RO's efforts and the 
responses from NPRC, it is reasonably certain that additional 
service medical records are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  The veteran has been informed 
that his service records are incomplete.  See McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, while the Board sincerely 
regrets that the veteran's complete service records are 
unavailable, it finds that VA has no further duty to him with 
respect to obtaining them.

The Board also observes that the record on appeal contains 
post-service clinical records identified by the veteran.  
There is no indication of outstanding, available records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  The RO has also obtained a VA medical opinion in 
connection with the veteran's claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Here, it is noted that in April 2007 written arguments, the 
veteran's representative argued that a remand is warranted, 
in order to obtain the veteran's complete service medical 
records, as well as obtain a VA medical opinion regarding the 
etiology of the veteran's hearing loss and tinnitus.  As set 
forth above, however, such actions have been completed to the 
extent possible.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

As set forth above, the veteran's complete service medical 
records are unavailable.  The record on appeal, however, does 
include the veteran's September 1954 military separation 
medical examination report, which shows that his ears were 
normal at the time of his separation from service.  In 
addition, the veteran's hearing acuity was 15/15 on whispered 
and spoken voice testing.

In February 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus.  He indicated that while he was in the 
Army, he suffered an episode in which he temporarily lost all 
of his hearing.  He indicated that this was treated for this 
problem during his period of service.  

In support of his claim, the RO obtained VA clinical records 
showing that in February 2003, the veteran sought treatment 
for hearing loss with tinnitus.  He indicated that his main 
complaint was difficulty understanding his girlfriend and 
having to turn the TV up louder than normal.  Audiometric 
testing showed moderate to severe sensorineural hearing loss.  
In March 2003, the veteran was fitted with new hearing aids.  

The veteran underwent VA medical examination in July 2003, at 
which he reported that he had experienced hearing loss since 
the early 1980's.  He indicated that he had worn hearing aids 
since 1994.  The veteran also reported constant, bilateral 
tinnitus since 1952 in Korea, when a Howitzer gun exploded.  
The examiner noted that the veteran indicated that he 
experienced immediate tinnitus and hearing loss after that 
explosion, and that his hearing resolved a few days after the 
explosion, but that his tinnitus never did.  Following his 
separation from active service, the veteran reported that he 
served in the Army Reserves, but did not have noise exposure 
during that period.  He indicated that in his post-service 
civilian life, he went hunting one or two times per year for 
a couple of years without ear protection.  

Audiometric testing revealed that the veteran's right pure 
tone thresholds were 50, 50, 70, 75, and 70 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 50, 45, 65, 80, and 75 decibels at 
the same tested frequencies.  Speech recognition was 58 
percent correct on the right and 46 percent correct on the 
left.  The diagnosis was moderate to severe sensorineural 
hearing loss, bilaterally.  In reviewing the veteran's claims 
folder the examiner noted that the veteran's hearing was 
normal at the time of his September 1954 military separation.  
Given the delayed onset of his symptoms and his normal 
hearing at discharge, the examiner concluded that it was not 
at least as likely as not that the veteran's hearing loss was 
related to his active service.  With respect to tinnitus, the 
examiner indicated that there was nothing in the medical 
evidence to support the veteran's claim.  Thus, she concluded 
that it was not at least as likely as not that tinnitus was 
related to service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for hearing loss and  
tinnitus.  He argues that he developed these conditions as a 
result of noise exposure during his period of active service.  

As set forth above, the veteran's available service medical 
records are entirely negative for complaints or findings of 
hearing loss or tinnitus.  In fact, his ears and hearing were 
normal at the time of his separation from active service in 
September 1954.  Moreover, the record on appeal is negative 
for medical evidence of a diagnosis of hearing loss or 
tinnitus for approximately 49 years after service separation.  

Based on the evidence set forth above, it cannot be concluded 
that hearing loss or tinnitus were present in service or 
within the post-service year.  The Board has considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the veteran's 
claims of continuous tinnitus symptomatology since service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 49 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage v. Gober, 1 Vet. App. 
488.  Thus, the Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran of events which occurred decades previously.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss and 
tinnitus, first shown many years after service, are the 
result of acoustic trauma he reports to have sustained during 
his active service.  

In that regard, the veteran has provided credible statements 
of acoustic trauma during service.  As noted, however, that 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  

In this case, the only probative evidence in this case which 
directly addresses the relationship between the veteran's 
reported in-service acoustic trauma and his current hearing 
loss and tinnitus is the July 2003 VA medical opinion.  As 
noted above, the examiner concluded that the veteran's 
current hearing loss and tinnitus were more likely not 
related to his active service, given the lack of evidence of 
hearing loss and tinnitus in service or for many years 
thereafter.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the veteran's contentions, based her opinion on a 
review of the veteran's claims folder, and provided a 
rationale for her opinion.  Finally, and most persuasively, 
the Board notes that there is no medical evidence of record 
which contradicts this medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  While the Board does not doubt his sincerity, as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, however, the veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board notes that there is a decades long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of a complaint of 
hearing loss and tinnitus.  In addition to the July 2003 VA 
examiner's opinion which constitutes affirmative evidence 
against the claim for service connection, the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that hearing loss and 
tinnitus is the result of acoustic trauma injuries sustained 
in service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an  approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
hearing loss and tinnitus between the veteran's military 
service and the evidence showing hearing loss and tinnitus in 
2003 is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter and is not the result of acoustic trauma 
sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the Board has considered the absence of any 
medical evidence of hearing loss or tinnitus for 
approximately 49 years after service, as well as the opinion 
of the VA examiner who found the absence of such evidence 
significant, and the Board concludes that the preponderance 
of the evidence in this case is against the claim of service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


